The opinion of the court was delivered by
Rogers, J.
The defendant stipulates, that he will well and truly serve and execute all writs and process to him directed; and that he will well and faithfully execute and perform, all and every of the trusts and duties of the office of sheriff The plaintiff assigns for breach of the sheriff’s bond, the sentence of the court of quarter sessions, that Simon Eckert, convicted of being the father of an illegitimate child, should pay a sum of money to the plaintiff Catharine Stillinger, and give security for a performance of the order, and stand committed until the sentence should be complied with. And the plaintiff avers that the defendant, Jeremiah Snyder, being high sheriff of the county of Franklin, did not commit the said Simon, although he did not pay or give security, as was commanded.
This was an adjudication, which doubtless the court of quarter sessions was competent to make, arid which it is conceded, the sheriff might have been compelled to execute by attachment, or punished by indictment for not executing, and this on the ground, that it was a neglect or refusal, to perform a duty appertaining to his office. But these are not,- (as has been contended,) the only remedies, for it is manifest that an attachment or indictment, would, in many cases, leave the plaintiff without relief.
In. the order of the court, the money is awarded to the mother, for the. support of the child, and security is demanded for a com*96pliance with the sentence, and an indemnification of the county, from the maintenance of the bastard. It therefore, although in -form an indictment, partakes of the nature of a civil action.
The neglect or refusal to carry into effect the judgment of the court, is a failure on the part of the sheriff, to execute a process, (in the nature of an execution,) of a court of competent jurisdiction, and is not a faithful performance of his duty, which brings the case within the words and spirit, of the condition of his bond. The court therefore believe that the breach has been well assigned, that the plaintiff has sustained injury from the conduct of the sheriff, and the judgment should be affirmed.
Judgment affirmed.